Citation Nr: 0926312	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  02-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for residuals of 
a neck injury, finding that the Veteran had not submitted new 
and material evidence to reopen the claim.  The Veteran filed 
a notice of disagreement with this decision, and after he was 
issued a statement of the case, submitted a statement that he 
was preparing an appeal but wanted to get copies of his 
medical records first.  Although a VA-Form 9 was not filed, 
the Veteran's statement of intent is accepted as a valid 
substantive appeal.  Therefore the November 1995 decision is 
considered the decision on appeal.

The RO confirmed the denial in a November 1999 rating 
decision.  In a February 2006 supplemental statement of the 
case, the RO reopened the Veteran's service connection claim 
for residuals of a neck injury based on new and material 
evidence, but denied the claim on the merits.  In June 2007, 
the Veteran testified before the undersigned Veterans Law 
Judge at a Board videoconference hearing at the RO.

At the time of the hearing, the Veteran raised an informal 
claim for entitlement to a total disability rating based on 
individual unemployability.  This matter is referred to the 
RO.

The Board reopened the claim in September 2007 finding that 
the Veteran had submitted new and material evidence to reopen 
the claim, but remanded this case on the merits for 
additional development.  





FINDING OF FACT

The medical evidence shows the Veteran's cervical spine 
disability first manifested in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a neck 
injury are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence reflects that the Veteran has a current cervical 
spine disability.  VA medical records dated from 1999 to 2006 
show diagnoses of degenerative disc disease C5-C6, C6-C7, 
moderate central canal stenosis at both C5-C6, C6-C7 
secondary to disc bulging, and marked uncinate spurring and 
hypertrophy, and degenerative joint disease at C5.

The service treatment records show an in-service injury to 
the cervical spine.  A September 1966 clinical record shows a 
diagnosis of acute strain of the cervical muscles.  A 
February 1967 medical record notes that the Veteran was in an 
auto accident in December 1966 and wanted to have an 
orthopedic evaluation.  A March 1967 medical record notes 
that the Veteran also was in a head on collision in September 
1966 and had been in the hospital for acute cervical pain.  
The Veteran testified that he was in two motor vehicle 
accidents in service.  The first occurred when he was on 
leave in Alaska before he was stationed at Fairchild Air 
Force Base.  Then, after transferring to Fairchild, he 
reinjured his neck when he was involved in another accident.  
He recalled that his neck became locked in a downward 
position and he could not move it.  He also submitted 
statements and testimony that he previously injured his neck 
in service 1965 when a pony motor backfired and he was thrown 
off.

The record shows multiple medical opinions on whether the 
current cervical spine disability is related to service. A 
private physician Dr. "G" submitted a medical statement in 
March 1996 that, after reviewing the Veteran's medical 
history and noting from the records the degenerative disk 
disease of the cervical spine with spondylosis and neural 
foraminal narrowing of C5-6 and C6-7, this process was found 
to be an accumulative process that probably started with his 
documented injuries during his service.  The physician noted 
that the Veteran had been suffering from neck problems for 
some time, which had worsened over the years and that he had 
reviewed the VA medical records of documentation of injuries 
to the Veteran's cervical spine during his service.  The 
physician indicated that this certainly could be an 
initiating cause for his chronic problems now.  He noted that 
it was difficult to prove but it was his opinion that it was 
medically possible.

The same physician, however, made an assessment in August 
1995 that the Veteran's chronic neck pain was gradually 
getting worse and that it stemmed from an old injury and was 
certainly military service connected. (emphasis added.)  It 
was noted that the Veteran had been looked at for a worker's 
compensation claim but nothing had been done.  A March 2006 
VA medical record also notes that in all probability the 
Veteran's continuous neck pain was connected to his military 
service.

On the other hand, a QTC examiner found in July 2005 that the 
Veteran's current diagnosis was not service-related because 
it was medically impossible to relate the two conditions and 
there was nothing in the medical records to explain the 
relationship.  The physician noted that there was no evidence 
for a significant herniated nucleus pulposus or fracture at 
the time of the motor vehicle accident in service and that 
the radiographic evaluation and MRI showing degenerative 
arthritis was more likely than not secondary to the normal 
aging process.  The same physician submitted another 
statement in November 2005 confirming his previous opinion, 
noting that he had reviewed the claims file.  The physician 
indicated that he had no records of the motor vehicle 
accident in service and that, should they become available, 
he would be glad to review them.

To complicate matters, private medical records document a 
work injury in 1978 when the Veteran was struck in the face 
and was knocked to the ground unconscious.  He later was 
found to have cervical strain related to the job injury.  It 
also was noted that his cervical spondylosis was related to 
the aging process.

In order to resolve the multiple medical opinions of record, 
a medical opinion from an orthopedic specialist was 
requested, taking into consideration the post-service 
accident to the spine, the two in-service motor vehicle 
accidents and the injury from a motor backfiring, and the 
current disabilities of the cervical spine.

In March 2009, a VA Board certified orthopedic surgeon noted 
that he was asked to review the claims file and service 
records (which he indicated he had done) and evaluate the 
Veteran's cervical spine to determine whether any present 
cervical spine disability was related to any event in his 
military service.  The examiner noted that the Veteran was in 
the Air Force from 1964 to 1968 and worked in construction 
maintenance doing repairs on graders, cats, and other heavy 
equipment.  In review of the service treatment records, the 
examiner noted that the Veteran was hospitalized from 
September 15 to 21, 1966 for treatment for cervical neck 
pain.  He was treated with physical therapy, bed rest, 
analgesics, and muscle relaxants (The Veteran indicates he 
was also treated with cervical traction).  He became 
asymptomatic and was discharged to light duty.  The diagnosis 
was acute cervical spine strain.  At that time, there was no 
history of acute injury of the spine.  

The Veteran also was evaluated by an orthopedic surgeon at 
Fairchild Air Force Base in March 1967 and gave a history of 
a cervical spine injury, which occurred on September 23, 
1966, several days after discharge from the hospital on 
September 21, 1966.  The Veteran gave a history on the 
present evaluation in 2009 that he was not thrown from the 
car.  He was wearing a seatbelt and was reportedly 
hospitalized for a week and treated for acute cervical pain.  
The March 1967 evaluation by the orthopedic surgeon showed an 
impression of mild subacute lumbar strain.  The Veteran gave 
a history of another auto accident, which occurred in 
December 1966. He was not evaluated for injuries from that 
motor vehicle accident.  The Veteran stated that one of the 
accidents was a severe accident.  The other driver ran a red 
light while being pursued by police and his car was hit from 
the side while the other car was going approximately 90 miles 
per hour.  There were multiple injuries to other persons in 
the car.  He was evaluated in an emergency room in Portland 
and had a laceration to the right eyebrow and neck and back 
pain.  He was treated with a cervical collar.  He indicates 
that he has had persistent pain in his neck since the two 
motor vehicle accidents.

The Veteran further indicates that in 1978 he was working as 
a millwright and was hit in the face and side of the head 
with a 20-pound sledgehammer and had fractures to the nose 
and left cheek.  He also indicates that he fell and hurt his 
neck and back.  He tried to make an industrial claim but was 
refused because of a pre-existing injury to his neck in 
military service.  He was also evaluated in 1999 for Social 
Security Disability and found to be totally disabled but 
after his wife went back to work he no longer received SSI.  
The Veteran stated that he lied about his previous neck 
injury to get a job as a millwright but only worked there a 
month before the injury to his head and face.  He stated that 
he worked at five or six jobs lasting six weeks maximum and 
was always let go because of his prior history of neck 
injury.
 
The examiner stated that it was his opinion that the present 
cervical spine condition was more likely than not related to 
the two motor vehicle accidents and "whiplash" injuries of 
the cervical spine while on active duty.  The examiner 
further noted that the two motor vehicle accidents were the 
contributing factor for the start of his cervical spine 
condition.  Additionally, the examiner noted that when the 
Veteran was starting a pony motor on a cat, a piece of heavy 
equipment, and it backfired and he was spun around and thrown 
off, his neck pain occurred then.  (However, the examiner 
believed that the two motor vehicle accidents also 
contributed to his cervical spine condition.)

This opinion from a Board certified orthopedic surgeon took 
into account the service treatment records and post-service 
industrial accident in 1978 and found that the Veteran's 
cervical spine disability was related to his service.  The 
Veteran's private physician, Dr. G, found that the cervical 
spine disability was related to his service.

While the 2005 QTC examiner had a negative opinion and found 
that the cervical spine disability was not related to 
service, there is no reason shown to value this opinion over 
the 2009 opinion from the orthopedic surgeon.  As the medical 
evidence in this case is, at the very least equally-balanced, 
the benefit-of-the-doubt goes to the Veteran.  For this 
reason, service connection for residuals of a neck injury is 
warranted.

The Veteran's service connection claim for residuals of a 
neck injury has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 




ORDER

Entitlement to service connection for residuals of a neck 
injury is granted. 








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


